DETAILED ACTION
Applicant's arguments filed on 11/11/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's arguments filed on 9/15/2014 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Baha Obeidat on December 3, 2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 1, line 20, “depending on the at least one difference current  and by specifying a difference band having” has been changed to -- depending on comparing the at least one difference current to a difference band having --.


Claim 7, lines 3, “the difference” has been changed to -- a difference  --.
Claim 17, lines 26-277, “depending on the at least one difference current and by specifying a difference band” has been changed to -- depending on comparing the at least one difference current to a difference band--.
Claim 24, line 2, “the upper difference” has been changed to -- the upper difference limit  --.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…specifying a tolerance band for the summation current having an upper and a lower tolerance limit, detecting at least one difference current that is a difference between two component currents of the plurality of component currents, and detecting the summation current, wherein: each component current of the plurality of component currents is modulated by voltage pulses, and the voltage pulses are generated, for each component current, by a respective plurality of component switching devices, wherein a respective component switching device generates a respective voltage pulse by switching between different input voltages, and the switching of each component switching device of the plurality of component switching devices is controlled to generate the respective voltage pulse for modulating the component current depending on the detected summation current with respect to the tolerance band, and the plurality of component switching devices are switched at least partly asynchronously with respect to each other, and the switching of the respective component switching device is performed depending on the at least one difference current and by specifying a difference band having an upper difference limit and a lower difference limit for the at least one difference current”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…each component switching device of the plurality of component switching devices is configured to modulate the respective component current by voltage pulses generated by switching between the first and second DC voltage, a superposition device superposes the plurality of component currents to form a summation current, a current detection device detects the summation current, an output outputs the summation current as the alternating electric current, a process computer specifies a tolerance band for the detected summation current having an upper tolerance limit and a lower tolerance limit, and a controller is configured to control each component switching device based on the detected summation current and the tolerance limit, wherein: the controller is operatively coupled to the process computer to control the component switching device in a manner guided by the process computer, and the plurality of component switching devices are switched at least partly asynchronously with respect to each other, at least one difference current is detected, the at least one difference current being a difference between two component currents of the plurality of component currents, and the switching of the component switching device is performed depending on the at least one difference current and by specifying a difference band 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838